Citation Nr: 1124857	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  10-04 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for psychiatric disability.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome.

3.  Entitlement to an increased rating for psoriasis, currently rated as 30 percent disabling.

4.  Entitlement to an increased rating for posttraumatic osteoarthritis of the distal interphalangeal joint of the left ring finger with malunited healed fracture of the distal interphalangeal joint, and early swan neck deformity (left ring finger disability), currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to January 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly characterized the mental health issue as shown on the title page.

The issue of entitlement to service connection for psychiatric disability is addressed in the Remand that follows the Order section of this decision.


FINDINGS OF FACT

1.  Carpal tunnel syndrome has not been present at any time during the pendency of this claim.

2.  Psoriasis is manifested by a skin lesion on the forehead and in the hair, lasting for 6 to 12 weeks, and requiring the use of hydrocortisone cream.

3.  Left ring finger disability is manifested by pain, numbness, and an inability to fully bend the finger or grip objects. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral carpal tunnel syndrome are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for a rating in excess of 30 percent for psoriasis have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7816 (2010).

3.  The criteria for a rating in excess of 10 percent for left ring finger disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5155, 5227 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for carpal tunnel syndrome and increased ratings for service-connected psoriasis and service-connected disability of the left ring finger.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, the Court also stated that the failure to provide such notice in connection with adjudications prior to the enactment of the VCAA was not error and that in such cases, the claimant is entitled to "VCAA-content complying notice and proper subsequent VA process." Id. at 120.

The record reflects that the originating agency provided the Veteran with all notice required under the VCAA, by a letter mailed in May 2008, prior to the initial adjudication of the claims.  

The record also reflects that service treatment records (STRs), pertinent post-service medical records, and Social Security Administration (SSA) records have been obtained.  In addition, the Veteran has been afforded appropriate VA examinations in response to his claims for increased ratings.  

The Board acknowledges that the VA examination in response to his psoriasis claim was performed in June and the Veteran has reported that his condition comes and goes and is mostly present in the winter time.  However, as discussed below, even the Veteran's description of the condition when it is most active and the treatment that he has described do not support the assignment of a higher rating.  Therefore, the Board has determined that no useful purpose would be served by remanding the case for VA examination to be performed in the winter time.

The Board also acknowledges that the Veteran has not been afforded a medical examination in connection with his claim for service connection for carpal tunnel syndrome and that no VA medical opinion has been obtained in response to the claim, but as explained in detail below he has not presented a prima facie case for service connection and an examination or opinion is accordingly not warranted at this point; see 38 C.F.R. § 3.159(c)(4).  

Moreover, the Veteran has not identified any other evidence that could be obtained to substantiate his claims.  The Board also is unaware of any such evidence.  Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claim.

General Legal Criteria

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Disability Evaluations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis - Service Connection Claim

Carpal Tunnel Syndrome

The Veteran contends that service connection is warranted for bilateral carpal tunnel syndrome as it is related to his active duty service.

STRs do not show any complaints, treatment for, or diagnosis of carpal tunnel syndrome or any disability of either wrist.  The report of the Veteran's separation examination in December 1968 shows that his upper extremities were found to be normal.

VA medical records and private treatment records are also silent as to any complaints, treatment for, or diagnosis of carpal tunnel syndrome.

The Veteran was afforded a VA examination for his service-connected left ring finger disability in June 2008 in which he complained of decreased strength in his left hand but did not report any difficulty picking up objects or doing fine motor skills.

Without proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In this case, there is no lay or medical evidence of the presence of carpal tunnel syndrome at any time during the pendency of this claim.  Therefore, the claim must be denied.

Analysis - Disability Evaluation Claims

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities on appeal.  The Board has found nothing in the historical record that would lead to the conclusion the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.





Psoriasis

Historically, the Veteran was granted service connection for psoriasis in a May 1969 rating decision that assigned an initial evaluation of 10 percent from the effective date of service connection, January 16, 1969.  

The Veteran filed the instant claim for an increased rating in November 2007.

The rating decision on appeal increased the evaluation to 30 percent for the service-connected psoriasis, effective from the date of receipt of the claim.

The Veteran's psoriasis has been rated under Diagnostic Code (DC) 7816.  DC 7816 provides that psoriasis affecting less than 5 percent of the entire body and less than 5 percent of exposed areas and requiring no more than topical therapy during the past 12-month period, is rated noncompensably (0 percent) disabling.  Psoriasis affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling. 

Psoriasis affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Psoriasis affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118.

DC 7816 provides that psoriasis is to be rated under DC 7816 criteria or is to be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  The Board observes that the rating criteria for rating disfigurement and scars were revised effective August 30, 2002 and again, effective October 23, 2008.  However, the Board notes that the latter revisions are applicable only to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  Thus, as the Veteran filed his claim for an increased rating in November 2007, only the rating criteria in effect as of August 30, 2002, apply to this case.

Based on the evidence presented, the Board finds that the Veteran's service-connected psoriasis does not warrant a rating higher than 30 percent. 

In response to his claim for an increased rating, the Veteran was afforded a VA examination in June 2008 in which he reported a skin lesion on his forehead and in his hair that "comes and goes mostly in the wintertime," and lasts for 6 to 12 weeks.  The Veteran reported the that he used hydrocortisone 1% cream on the affected area.  He had applied it once a day for three months in the past 12 months.   He has also used Scalpicin for the scalp once a day for three months during the last 12 months.  

 On physical examination, there were no signs of a skin lesion; no scarring; and no disfigurement.  The diagnosis was no signs of skin lesion at that time.

The foregoing examination results show that the disability involves less than 40 percent of the whole body and less than 40 percent of exposed areas.  In addition, the examination report reflects that the psoriasis is treated with topical medications, not systemic medications.  In addition, it has not resulted in any scarring.  There is no other evidence showing that the disability has resulted in scarring, that it has required systemic treatment during a period pertinent to this claim, or that it has affected more than 40 percent of the entire body or more than 40 percent of exposed areas during the period pertinent to this claim.  Therefore, the disability does not warrant a higher rating under the schedular criteria.

The Board has considered whether there is any other schedular basis for granting this claim but has found none.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a schedular rating in excess of 30 percent.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

VA must also consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above, the Board has carefully considered the Veteran's correspondence to VA.  However, in this case, the Veteran has only asserted that his psoriasis warrants an increased rating.  Therefore, nothing therein shows entitlement to a higher rating.  Accordingly, a rating higher than 30 percent for psoriasis is not warranted.

The Board has also considered whether this issue should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the issue at hand, the record reflects that the manifestations of the disability are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this issue for extra-schedular consideration is not in order.




Left Ring Finger 

Historically, the Veteran was granted service connection for fracture, left ring finger, in a May 1969 rating decision that assigned an initial noncompensable evaluation from the effective date of service connection, January 16, 1969.  

The Veteran filed the instant claim for an increased rating in November 2007.

The rating decision on appeal increased the evaluation to 10 percent for the service-connected left ring finger, effective November 2, 2007.

The Veteran's left ring finger disability has been rated under DCs 5227 and 5010.  

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis is rated on the basis of limitation of motion.  38 C.F.R. § 4.71a, DC 5003.

Favorable or unfavorable ankylosis of the ring or little finger or any limitation of motion of either finger is to be rated noncompensable.  38 C.F.R. § 4.71a, DC 5227. 

Amputation of the ring finger without metacarpal resection, at the proximal interphalangeal joint or proximate thereto warrants a 10 percent rating.  Amputation of the ring finger with metacarpal resection ( more than half the bone lost warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 5155.  

Based on the evidence presented, the Board finds that the Veteran's service-connected left ring finger disability does not warrant a rating higher than 10 percent disabling. 

Private X-rays taken in October 2007 showed malunited fracture of the distal interphalangeal joint with mild distal interphalangeal joint osteoarthritis; degenerative changes at the proximal interphalangeal joint, and well united fleck of bone dorsal and proximal to the end phalnyx.

A private treatment record in November 2007 showed gross deformity of the left hand with radial deviation at the distal interphalangeal joint of the ring finer, tenderness over the dorsal prominence and slight erythema; range of motion was 0-90 degrees at the proximal interphalangeal joint, 0-90 degrees at the distal interphalangeal joint, and X-rays showed arthritic change at the distal interphalangeal joint.  The diagnosis was a malunion of the left ring finger and it was recommended that the only option was steroid injections to relieve the pain.

In response to his claim for an increased rating, the Veteran was afforded a VA examination in June 2008 in which he reported pain and numbness in the left ring finger over the last 10 years, an inability to fully bend the finger and difficulty gripping objects, decreased strength in the left hand, problems with dexterity, flare-ups on a daily basis with activities of daily living, and use of medication for pain.  Upon physical examination, there was no swelling or erythema, no open wounds, a well-healed "L" shaped scar middle phalanx measuring 2 centimeters (cm) transversely with a 1 cm scar extending distally over the middle phalanx, no tenderness or erythema over the scar, tenderness, mild swan neck deformity including mallet finger deformity of the distal phalanx of the left finger; range of motion measured 0-90 degrees in the metatarsophalangeal joint, interphalangeal joint had slight 3 degree hyperextension at the proximal interphalangeal joint with flexion to 50 degrees and pain at 50 degrees with the Veteran stating pain radiating to the proximal phalanx; range of motion of the distal phalanx lacked 5 degrees of extension with flexion to 10 degrees with pain with motion, pain at 5 degrees of flexion; after 3 repetitions of flexion and extension he complained of increased pain but had no fatigability or lack of endurance.  The diagnosis was posttraumatic osteoarthritis changes of the distal interphalangeal joint of the left ring finger with malunited healed fracture of the distal interphalangeal joint with early swan neck deformity of the left ring finger with pain.

In light of the above, the Board finds that the criteria for a higher evaluation for left ring finger disability have not been met.  In this regard, the Board notes that the finger has not been amputated and the functional impairment is not in excess of the amputation without metacarpal resection contemplated by the assigned rating of 10 percent.

The Board has considered whether there is any other schedular basis for granting this claim but has found none.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a schedular rating in excess of 10 percent.  See Hart, 21 Vet. App. 505; Fenderson, 12 Vet. App. 119.

VA has also considered all favorable lay evidence of record.  38 USCA § 5107(b); Caluza, 7 Vet. App. 498.  Accordingly, in addition to the medical evidence above, the Board has carefully considered the Veteran's correspondence to VA.  However, in this case, the Veteran has only asserted that his left ring finger warrants an increased rating.  Therefore, nothing therein shows entitlement to a higher rating.  Accordingly, a rating higher than 10 percent for left ring finger disability is not warranted.

The Board has also considered whether this issue should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  In the issue at hand, the record reflects that the manifestations of the disability are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this issue for extra-schedular consideration is not in order.


ORDER

Entitlement to service connection for bilateral carpal tunnel syndrome is denied.

Entitlement to an increased rating for psoriasis is denied.

Entitlement to an increased rating for disability of the left ring finger is denied.


REMAND

The Veteran contends that service connection is warranted for posttraumatic stress disorder (PTSD) because it is related to in-service stressors of an incident involving a Broken Arrow Alert nuke, rocket fired on the flight line, fear of explosions while disarming war heads, and having his hand caught between a bomb and bomb rack. 

The Veteran's DD Form 214 confirms that his military occupational specialty (MOS) was weapons mechanic.  

Private medical records show diagnoses of PTSD and other psychiatric disorders, to include panic disorder with agoraphobia, depressive disorder, and major depression with psychotic features.  In these medical records, it was noted that the Veteran reported the aforementioned stressors.

After careful consideration, the Board has determined that the Veteran's assertions regarding the occurrence of the in-service stressors are credible and supported by credible evidence.  Therefore, the Board concedes that the incidents occurred.

The Board notes that the record reflects that the Veteran has not been afforded a VA examination in response to his claim for service connection for psychiatric disability.  
 
VA is obliged to provide an examination or obtain a medical opinion if the evidence of record: contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4) (2010).

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83 (2006).

Under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for a VA examination in response to his claim.

In this case, the evidence shows that the Veteran has been diagnosed with PTSD and other psychiatric disorders.  However, the Veteran has not been provided appropriate notice in response to the claim for service connection for psychiatric disability other than PTSD.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should provide the Veteran with all required notice in response to the claim for service connection for psychiatric disability other than PTSD. 

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to post-service treatment or examination of the Veteran for any psychiatric disorders.

3.  Then, the Veteran should be afforded a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the pendency of this claim.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

With respect to each acquired psychiatric disorder currently present or present at any time during the pendency of this claim, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service, to specifically include the aforementioned in-service stressors.  For the purposes of the opinion, the Veteran should be presumed to be a reliable historian.

The rationale for all opinions expressed must also be provided.

4.  The RO or the AMC should undertake any additional development it determines to be warranted.

5.  Then, the RO or the AMC should adjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and he should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)





This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


